DETAILED ACTION
The Amendment filed 10/31/22 has been entered. Claim 1 has been amended and no claims have been cancelled.
Claims 1 and 3-8 are pending.
Applicant’s amendments/arguments have overcome some of the previously presented Claim Objections.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-8 have been fully considered but they are not persuasive.
Applicant traverses the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Claim Rejections with respect to claims 1 and 3-8. Specifically, Applicant argues that the limitations “each of the plurality of folder groups comprises one or more folders of the first parallel file system, and each of the plurality of folder groups being assigned to a different network node among a plurality of network nodes that read the data from the first parallel file system” as recited in the amended claim 1 are fully supported by the as-filed Specification ([0076] and [0078]) and Figure 11. However, the examiner respectfully traverses. As previously stated in the last Office Action, the specification of the claimed invention fails to implicitly or explicitly describe the limitations recited above. The portions of the specification above clearly describe that each sling nodes (SLN) can be assigned certain folders (emphasis added). Furthermore, Figure 11 clearly shows that exactly two folders (i.e., Folder 11-F610 and Folder 11-F620) are assigned to the same sling node (SLN) (i.e., SLN 11-820). In other words, there is no a single instance shown in Figure 11 or described in the Specification in which a folder group comprises only one folder or more than two folders (emphasis added). Therefore, the specification and the Figures fail to describe/show that “each of the plurality of folder groups comprises one or more folders of the first parallel file system, and each of the plurality of folder groups being assigned to a different network node among a plurality of network nodes that read the data from the first parallel file system” as required by the limitations of claim 1.
Applicant argues that none of the references teach “wherein the first network node is configured to send the data to a first parallel file system of the plurality of parallel file systems, and wherein sending the data comprises uniquely identifying a folder group among a plurality of folder groups of the first parallel file system to write the data to, each of the plurality of folder groups comprises one or more folders of the first parallel file system, and each of the plurality of folder groups being assigned to a different network node among a plurality of network nodes that read the data from the first parallel file system” as recited in the amended claim 1. Specifically, Applicant argues that the Office Action appears to identify the “end-user” in Keijzer as corresponding to both a “first network node [that] sends the data to a first parallel file system” and “a different network node ... that read[s] the data from the first parallel file system,” as recited by both previously presented and amended claim 1. However, the examiner respectfully traverses. Keijzer discloses that an end-user specifies in which of the file folders a specific electronic file is to be classified, and the file system 126 takes care of logically storing the specific electronic file in the file folder specified, and of physically storing the specific electronic file at a specific physical storage device 122 (Figs. 1-2, page 22, line 28 – page 23, line 9). The teachings recited above cover the claimed limitation “wherein the first network node (end-user) is configured to send the data (specific electronic file) to a first parallel file system (file system 126) of the plurality of parallel file systems, and wherein sending the data comprises uniquely identifying a folder group (specifies in which of the file folders) among a plurality of folder groups of the first parallel file system to write (store) the data to.” Furthermore, Keijzer discloses that the operation of a file system is such that there is a one-to-one relationship between a particular file folder and a particular physical storage device (i.e., all files allocated to a particular file folder are stored at a single physical storage device) (page 2, line 18 – page 3, line 2, page 17, lines 9-13). The teachings recited above cover the claimed limitation “each of the plurality of folder groups comprises one or more folders (particular file folder) of the first parallel file system (file system), and each of the plurality of folder groups (particular file folder) being assigned (one-to-one relationship) to a different network node (particular physical storage device (i.e., physical storage device 122)) among a plurality of network nodes that read the data from the first parallel file system (file system).” In other words, since there is a one-to-one relationship between a particular file folder and a particular physical storage device, each particular file folder in the file system of Keijzer is assigned to a different particular physical storage device. Additionally, Figure 1 of Keijzer shows storage device 122 as a different entity from data processing 100. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying and assigning a folder in a file system to Nieuwejaar because Nieuwejaar discloses storing data in a parallel file system (col. 3, line 66 – col. 4, line 43) and Keijzer suggests identifying and assigning a folder in a file system (page 22, line 28 – page 23, line 9). One of ordinary skill in the art would be motivated to utilize the teachings of Keijzer in the Nieuwejaar system in order to provide a more effective storage of data in a file system. Finally, the newly recited limitations in claim 1 raise the issue of new matter as indicated in the 35 USC § 112 Claim Rejection(s) provided below.
Therefore, the applicant’s arguments are not persuasive.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:
The limitation “…wherein the sending data…” in claim 5, line 1, should be “…wherein the sending the data…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. 
The limitation “…wherein each of the plurality of folders is associated with a quality of service (QoS).” in claim 8, lines 1-2, should be “…wherein each of the plurality of  folder groups is associated with a quality of service (QoS).” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, at least in part, recites “…each of the plurality of folder groups comprises one or more folders of the first parallel file system, and each of the plurality of folder groups being assigned to a different network node among a plurality of network nodes that read the data from the first parallel file system.”
Applicant has indicated that Figure 11 and paragraphs [0076]-[0078] provide support for the limitations recited above. A review of the specification shows the following paragraphs indicated by applicant to be the corresponding structure described in the specification for the limitations of claim 1:
[0076] FIG. 11 illustrates multi-folder access by multiple sling nodes (SLN). This example embodiment describes how multiple sling nodes (SLN) can access different folders on the PFS 11-600. It illustrates SLN 11-800 and 11-802 in Region A SLR-A 11-300 being able to write directly to PFS 11-600 in another region, Region C. There are also SLN 11-810 and 11-812 in Region B 11-310 which can also write to PFS 11-600 in Region C. In Region C, there are also SLN 11-820, 11-840, 11-860, and 11-880 which monitor and can read and otherwise manage files which arrive there.
[0077] One example configuration is that each SLN in the target Region C can be assigned certain folders on PFS 11-600. For example, Folder 11-F610 is managed by the read queue process of 11-RQ610 and once files have been read and used, the Post-Process 11-WQ610 can mark those files in folder 11-F610 as read. Similarly, read queue Process 11-RQ620 and Post-Process 11-WQ620 focus on folder 11-F620. This is to permit different priority and handling for contents of each folder. For example, folder 11-F610 might be set with a very short time interval between batch processing of received files to offer very high performance and the shortest possible processing time for files through the slingshot mechanism. Data written to folder 11-F620 is accessed at a longer time interval between batch processing of received files and therefore has a different quality of service (QoS) specification. So Slingrouting can differentiate and choose desired QoS based on the folder written to with the origin SLN such as 11-800 knowing that the target SLN 11-820 will process folders at various QoS rates.
[0078] Another example embodiment illustrated herein is for different sling nodes (SLN) to be able to access other folders on the same PFS 11-600. This can be for load balancing, QoS reasons, high availability, different purpose of utilization, or other reasons. Another example embodiment illustrated herein is that traffic from other regions is written to other folders such as SLN 11-812 writing to Folder 11-680 which is accessed by SLN 11-880’s read queue Process 11-RQ680 and read files marked by Post-Process 11-WQ680. Folders can be labeled with a “from HERE” or “from THERE” label to note other otherwise classify source of sling traffic.

However, the specification of the claimed invention fails to implicitly or explicitly describe the limitations of claim 1. The portions of the specification above clearly describe that each sling nodes (SLN) can be assigned certain folders (emphasis added). Furthermore, Figure 11 clearly shows that exactly two folders (i.e., Folder 11-F610 and Folder 11-F620) are assigned to the same sling node (SLN) (i.e., SLN 11-820). In other words, there is no a single instance shown in Figure 11 or described in the Specification in which a folder group comprises only one folder or more than two folders (emphasis added). Therefore, the specification and the Figures fail to describe/show that “each of the plurality of folder groups comprises one or more folders of the first parallel file system, and each of the plurality of folder groups being assigned to a different network node among a plurality of network nodes that read the data from the first parallel file system” as required by the limitations of claim 1.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over “Nieuwejaar” (US 6,463,465) in view of “Keijzer et al.” (WO 2013/068530 A2) (hereinafter Keijzer) (Please refer to the previously attached WO Reference).
With respect to claim 1, Nieuwejaar teaches a network system (computer network 10; Fig. 1, col. 2, lines 41-62) for routing data from a node to a parallel file system (Fig. 1, col. 2, lines 41-62), comprising:
a first network node (a plurality of client computers 11(1) through 11(N); Fig. 1, col. 2, lines 41-62) communicatively couple to:
a plurality of parallel file systems (multiple parallel file systems, including PFS 20(A) and PFS 20(B); Fig. 1, col. 3, lines 58-65);
a plurality of segments, each segment connecting two nodes (computers 11(n) and 12(m) transfer data through their respective network interface devices, among each other over the communication link 13; Fig. 1, col. 3, lines 14-21);
a control server (control unit(s) 14(1) through 14(M); Fig. 1, col. 2, lines 63 – col. 3, line 13);
an endpoint device (storage devices 16(1)(1) through 16(M) (1); Fig. 1, col. 3, lines 22-57);
an access point server (PFS IN/OUT DAEMON 36; Fig. 2, col. 5, lines 44-65);
a first tunnel connecting the access point server to the endpoint device (after the PFS input/output daemon 36 receives data it can enable it to be stored on the storage device; Fig. 2, col. 5, line 66 – col. 6, line 20. A tunnel/connection must be present between the PFS input/output daemon 36 and the storage device in order to perform the enabling operation); and
a second tunnel connecting the access point server to the control server (the PFS input/output daemon 36 of Fig. 2 must be connected to the control unit 14(M) of Fig. 1 in order to communicate with the client computer 11(N) via the communication link 13 of Fig. 1; Figs. 1-2, col. 2, lines 63 – col. 3, line 13 and col. 5, line 66 – col. 6, line 20).
Nieuwejaar does not teach wherein the first network node is configured to send the data to a first parallel file system of the plurality of parallel file systems, and wherein sending the data comprises uniquely identifying a folder group among a plurality of folder groups of the first parallel file system to write the data to, each of the plurality of folder groups comprises one or more folders of the first parallel file system, and each of the plurality of folder groups being assigned to a different network node among a plurality of network nodes that read the data from the first parallel file system.
However, Keijzer teaches wherein the first network node is configured to send the data to a first parallel file system of the plurality of parallel file systems, and wherein sending the data comprises uniquely identifying a folder group among a plurality of folder groups of the first parallel file system to write the data to (end-user specifies in which of the file folders a specific electronic file is to be classified, and the file system 126 takes care of logically storing the specific electronic file in the file folder specified, and of physically storing the specific electronic file at a specific physical storage device; Figs. 1-2, page 22, line 28 – page 23, line 9), each of the plurality of folder groups comprises one or more folders of the first parallel file system, and each of the plurality of folder groups being assigned to a different network node among a plurality of network nodes that read the data from the first parallel file system (the operation of a file system is such that there is a one-to-one relationship between a particular file folder and a particular physical storage device (i.e., all files allocated to a particular file folder are stored at a single physical storage device; page 2, line 18 – page 3, line 2, page 17, lines 9-13).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying and assigning a folder in a file system to Nieuwejaar because Nieuwejaar discloses storing data in a parallel file system (col. 3, line 66 – col. 4, line 43) and Keijzer suggests identifying and assigning a folder in a file system (page 22, line 28 – page 23, line 9).
One of ordinary skill in the art would be motivated to utilize the teachings of Keijzer in the Nieuwejaar system in order to provide a more effective storage of data in a file system.

With respect to claim 5, Nieuwejaar as modified teaches the network system of claim 1. Nieuwejaar further teaches wherein the sending data to the first parallel file system includes directly writing the data to the first parallel file system or load-balanced writing the data to the first parallel file system (a client computer 11(n) stores data in a parallel file system by transmitting storage request messages including the data which is to be stored; Fig. 1, col. 3, line 66 – col. 4, line 43).

With respect to claim 6, Nieuwejaar as modified teaches the network system of claim 1. Nieuwejaar further teaches wherein the first network node is located in a first region and the first parallel file system is located in a second region (a parallel filesystem remote access subsystem facilitates remote access to files in a parallel filesystem in a digital computer network, the network including at least one client computer and a plurality of server computers interconnected by a communication link, and each server computer storing a portion of at least one file in the parallel filesystem; Fig. 1, col. 1, line 64 – col. 2, line 21. Since the parallel filesystem remote access subsystem facilitates remote access to files in a parallel filesystem by a client computer, the client computer must be located in a first region and the parallel filesystem must be located in a second region).

With respect to claim 7, Nieuwejaar as modified teaches the network system of claim 6. Nieuwejaar further teaches wherein the first region and the second region are different (a parallel filesystem remote access subsystem facilitates remote access to files in a parallel filesystem in a digital computer network, the network including at least one client computer and a plurality of server computers interconnected by a communication link, and each server computer storing a portion of at least one file in the parallel filesystem; Fig. 1, col. 1, line 64 – col. 2, line 21. Since the parallel filesystem remote access subsystem facilitates remote access to files in a parallel filesystem by a client computer, the client computer must be located in a first region and the parallel filesystem must be located in a second region).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nieuwejaar in view of Keijzer and further in view of “Avati et al.” (US PGPUB 2015/0248434) (hereinafter Avati).
With respect to claim 3, Nieuwejaar as modified teaches the network system of claim 1. Nieuwejaar does not teach wherein the first parallel file system is selected based on stored state information.
However, Avati teaches wherein the first parallel file system is selected based on stored state information (selecting a storage server based on criteria including location, speed, availability, proximity, etc.; [0015]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting a file system based on state information to Nieuwejaar because Nieuwejaar discloses storing data in a parallel file system (col. 3, line 66 – col. 4, line 43) and Avati suggests selecting a file system based on state information ([0015]).
One of ordinary skill in the art would be motivated to utilize the teachings of Avati in the Nieuwejaar system in order to provide a more effective selection of a file system.

With respect to claim 4, Nieuwejaar as modified teaches the network system of claim 3. Avati further teaches wherein the stored state information includes information of the plurality of parallel file systems on availability, location, and folders (selecting a storage server based on criteria including location, speed, availability, proximity, etc.; [0015]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting a file system based on state information to Nieuwejaar because Nieuwejaar discloses storing data in a parallel file system (col. 3, line 66 – col. 4, line 43) and Avati suggests selecting a file system based on state information ([0015]).
One of ordinary skill in the art would be motivated to utilize the teachings of Avati in the Nieuwejaar system in order to provide a more effective selection of a file system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nieuwejaar in view of Keijzer and further in view of “Rathi et al.” (US PGPUB 2007/0083482) (hereinafter Rathi).
With respect to claim 8, Nieuwejaar as modified teaches the network system of claim 1. Nieuwejaar does not teach wherein each of the plurality of folders is associated with a quality of service (QoS).
However, Rathi teaches wherein each of the plurality of folders is associated with a quality of service (QoS) (all files in a particular folder of a file system are placed in the same quality of service (QoS); [0072], [0118]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate associating folders in a file system with QoS to Nieuwejaar because Nieuwejaar discloses storing data in a parallel file system (col. 3, line 66 – col. 4, line 43) and Rathi suggests associating folders in a file system with QoS ([0072]).
One of ordinary skill in the art would be motivated to utilize the teachings of Rathi in the Nieuwejaar system in order to provide a more effective selection of a folder in a file system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Wang et al. US 2009/0259798. Discloses writing and reading data to/from a storage system with multiple file systems.
Fukui et al. US 2015/0006596. Discloses selecting a storage cloud to store an entity file from among a plurality of storage clouds connected via a network to a cloud-utilizing terminal.
Chatley et al. US 2009/0144416. Discloses selecting a storage node for serving a data file request based on a distance from a requesting device.
Das et al. US 2012/0005307. Discloses providing a user with access to a plurality of different file systems implemented across a plurality of storage spaces.
Jensen et al. US 2009/0132621. Discloses selecting a storage location for file storage based on storage longevity and speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
November 7, 2022